Citation Nr: 1511892	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-26 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to the right upper arm (dominant).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1967 to June 1977, and from April 1987 to May 1988 in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected residuals of a gunshot wound to the right upper arm, currently evaluated as 10 percent disabling, is more severe than what is contemplated by the assigned rating.  

In an informal hearing presentation, the Veteran's representative noted that the most recent VA examination of record addressing the severity of the gunshot wound residuals is dated in September 2008.  The representative has contended that this is a "stale" finding, and that it does not currently represent the severity of the service-connected disability.  In essence, the representative has contended that the disability has worsened in severity, and that the findings of record do not accurately represent the current level of the disability.  

Specifically, the Veteran has contended that he experiences vascular disability as part and parcel of his residual disability.  He contends that this should be evaluated and considered with respect to his claim for a higher rating.  

In cases where an increase in rating is sought, the current level of disability is of paramount importance.  While the age of examination is not, in and of itself, usually a sufficient reason for remand, when, as in this case, the Veteran has alleged that the examination is not representative of current level of disability, the Board has a duty to ensure a new, comprehensive VA examination is afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case will be remanded so that new, comprehensive musculoskeletal and vascular examinations can be afforded.  The examiners should examine all residuals of gunshot wound to the right (major) extremity, to include any vascular disablement, and should offer an opinion as to the current level of severity of any disablement associated with that injury.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA musculoskeletal and vascular examinations for the purposes of obtaining medical findings as to the severity of service-connected residuals of a gunshot wound to the right upper extremity (major).  Ensure that all necessary testing, to include range of motion studies and assessments of any associated vascular disablement, is accomplished.  The vascular examiner should review all vascular symptomatology associated with the Veteran's complaint and offer an opinion as to if any vascular disabilities in the upper extremity are at least as likely as not (50 percent probability or greater) a result of the service-connected gunshot residuals.  All conclusions made in the narrative portion of the examination report must be supported by appropriate rationales.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



